Exhibit 10.23

 

 

 

 

STOCK OPTION AGREEMENT

 

UNDER

 

TRANSACTION SYSTEMS ARCHITECTS, INC.

2002 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

(Amended and restated effective March 9, 2004)

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1

GRANT OF NON-QUALIFIED STOCK OPTION

 

 

 

 

2.

TERMS OF PLAN

 

 

 

 

3.

EXERCISE PRICE

 

 

 

 

4.

EXERCISE OF OPTION

 

 

 

 

 

4.1

Time of Exercise of Option

 

 

4.2

Termination of Option

 

 

4.3

Effect of Optionee’s Disability or Death

 

 

4.4

Limitations on Exercise of Option

 

 

4.5

Method of Exercise of Option

 

 

4.6

Parachute Limitations

 

 

 

 

5.

TRANSFERABILITY OF OPTIONS

 

 

 

 

6.

RIGHTS AS STOCKHOLDER

 

 

 

 

7.

WITHHOLDING OF TAXES

 

 

 

 

8.

DISCLAIMER OF RIGHTS

 

 

 

 

9.

INTERPRETATION OF THIS OPTION AGREEMENT

 

 

 

 

10.

GOVERNING LAW

 

 

 

 

11.

BINDING EFFECT

 

 

 

 

12.

NOTICE

 

 

 

 

13.

ENTIRE AGREEMENT

 

 

 

 

SIGNATURE PAGE

 

 

--------------------------------------------------------------------------------


 

This Stock Option Agreement (the “Option Agreement”) is made as of
_____________, by and between Transaction Systems Architects, Inc., (“TSA”) a
Delaware corporation (the “Company”) and ____________, a Non-Employee Director
of the Company (the “Optionee”).  Capitalized terms used herein that are not
otherwise defined shall have the meaning ascribed to them in the Plan.

 

WHEREAS, the Board of Directors of the Company has duly adopted and approved,
the 2002 Non-Employee Director Stock Option Plan (the “Plan”), which Plan
authorizes the Company to grant to eligible individuals options for the purchase
of shares of the Company’s Class A Common Stock; and

 

WHEREAS, the Company has determined that it is desirable and in its best
interests to grant the Optionee, pursuant to the Plan, an option to purchase a
certain number of shares of Stock, in order to provide the Optionee with an
incentive to advance the interests of the Company, all according to the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto do hereby agree as follows:

 


1                  GRANT OF NON-QUALIFIED STOCK OPTION

 

The Company hereby grants to the Optionee the right and option (the “Option”) to
purchase from the Company, on the terms and subject to the conditions set forth
in the Plan and in this Option Agreement, _________ shares of Class A Common
Stock (“the Stock”).  The Date of Grant of this Option is _________.  This
Option shall not constitute an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 


2.                 TERMS OF PLAN

 

The Option granted pursuant to this Option Agreement is granted subject to the
terms and conditions set forth in the Plan, a copy of which is enclosed with
this Option Agreement.  All terms and conditions of the Plan, as may be amended
from time to time, are hereby incorporated into this Option Agreement by
reference and shall be deemed to be part of this Option Agreement, without
regard to whether such terms and conditions (including, for example, provisions
relating to certain adjustments  in capitalization of the Company) are not
otherwise set forth in this Option Agreement.  In the event that there is any
conflict or inconsistency between the provisions of this Option Agreement and of
the Plan, the provisions of the Plan shall govern.

 

1

--------------------------------------------------------------------------------


 


3.                 EXERCISE PRICE

 

The Exercise Price for the shares of Stock subject to the Option granted by this
Option Agreement is $__________ per share.

 


4.                 EXERCISE OF OPTION

 

Except as otherwise provided herein, and subject to the provisions of the Plan
(including restrictions on the transferability of the Option and special
provisions relating to exercise or termination of the Option following the
Optionee’s termination of employment, disability, death or retirement or certain
changes in capitalization of the Company), the Option granted pursuant to this
Option Agreement shall be subject to exercise as follows:

 


4.1              TIME OF EXERCISE OF OPTION

 

The Option will not be excercisable prior to the first anniversary of the Option
Grant Date.  After the first anniversary of the Option Grant Date, the Option
will be fully vested and the Optionee may purchase up to 100% of the shares of
Stock available for purchase under the Option; provided, that no single exercise
of the Option shall be for less than 100 shares, unless at the time of the
exercise, the maximum number of shares available for purchase under the Option
is less than 100 shares.  In no event shall the Option be exercised for a
fractional share.

 


4.2              ACCELERATION OF OPTIONS

 

In accordance with the provisions of the Plan, Options granted under this Option
Agreement shall become immediately exercisable upon the occurrence of a Change
in Control of the Corporation if the Optionee holding such Option is a
Non-Employee Director of the Company or any subsidiary of the Company on the
date of the consummation of such Change in Control.

 


4.3              TERMINATION OF OPTION

 

The Option shall terminate upon the earlier of the expiration of a period of (i)
ten years from the Date of Grant, or (ii) one month from the date of the
Optionee’s termination of service as a Non-Employee Director; provided, however,
and subject to all Plan provisions relating to termination, that if such
termination of service as a Non-Employee Director falls within the scope of one
of the provisions of the Plan providing for an extended exercise period in
excess of one month, the Option shall terminate upon the expiration of the
extended period, as specified in such provision, after the Optionee’s
termination of service as a Non-Employee Director with the Company or a
subsidiary within which the Option is exercisable.

 

2

--------------------------------------------------------------------------------


 


4.4              EFFECT OF OPTIONEE’S DISABILITY OR DEATH

 

If the Optionee ceases to be a Non-Employee Director of the Company or a
subsidiary of the Company by reason of Disability, the unexercised portion of
any Option held by such Optionee at that time will become immediately vested and
will be exercisable for the shorter of one year from the date on which the
Optionee ceased to serve as a Non-Employee Director or the remaining Option
term.  If the Optionee does not exercise the Option within the time specified,
such Option shall terminate.  The Company shall have the authority to determine
the date an Optionee ceases to serve as a Non-Employee Director by reason of
Disability.

 

If the Optionee dies while serving as a Non-Employee Director of the Company or
a subsidiary of the Company (or dies within a period of one month after
termination of his service as a Non-Employee Director for any reason other than
Disability or within a period of one year after termination of his service as
Non-Employee Director by reason of Disability), the unexercised portion of any
Option held by such Optionee at the time of death will become immediately vested
and will be exercisable for the shorter of one year from the date of such
Optionee’s death, or the remaining Option term.  Such Option may be exercised by
the executor or administrator of the Optionee’s estate or by any person or
persons who shall have acquired the Option directly from the Optionee by bequest
or inheritance.  If the Option is not exercised within the time specified, such
Option shall terminate.

 


4.5              LIMITATIONS ON EXERCISE OF OPTION

 

Notwithstanding the foregoing subsections, in no event may the Option be
exercised, in whole or in part, after ten years following the Date of Grant, or
after the occurrence of an event that results in termination of the Option under
the Plan.

 


4.6              METHOD OF EXERCISE OF OPTION

 

Cash Exercise (to exercise and retain the Shares):  Subject to the terms and
conditions of this Option Agreement and the Plan, the Option may be exercised by
delivering written notice of exercise to the Company, at its principal office,
addressed to the attention of Stock Plan Administration, or to the agent/broker
designated by the Company, which notice shall specify the number of shares for
which the Option is being exercised, and shall be accompanied by payment in full
of the Exercise Price of the shares for which the Option is being exercised plus
the full amount of all applicable withholding taxes due on the Option exercise. 
Payment of the Exercise Price for the shares of Stock purchased pursuant to the
exercise of the Option shall be made either in cash or by certified check
payable to the order of the Company.  If the person exercising the Option is not
the Optionee, such person shall also deliver with the notice of exercise
appropriate proof of his or her right to exercise the Option, as the Company may
require in its sole discretion.  Promptly after exercise of the Option as
provided for above, the Company shall deliver to the person exercising the
Option a certificate or certificates for the shares of Stock being purchased.

 

Same-Day-Sale Exercise (to exercise and immediately sell all the Shares): 
Subject to the terms and conditions of this Option Agreement and the Plan, the
Option may be exercised by delivering written notice of exercise to the
agent/broker designated by the

 

3

--------------------------------------------------------------------------------


 

Company, which notice shall specify the number of shares for which the Option is
being exercised and irrevocable instructions to promptly (1) sell all of the
shares of Stock to be issued upon exercise and (2) remit to the Company the
portion of the sale proceeds sufficient to pay the Exercise Price for the shares
of Stock purchased pursuant to the exercise of the Option and all applicable
taxes due on the Option exercise.  The agent/broker shall request issuance of
the shares and immediately and concurrently sell the shares on the Optionee’s
behalf.  Payment of the Exercise Price for the shares of Stock purchased
pursuant to the exercise of the Option, any brokerage fees, transfer fees, and
all applicable taxes due on the Option exercise, shall be deducted from the
proceeds of the sale of the shares.  If the person exercising the Option is not
the Optionee, such person shall also deliver with the notice of exercise
appropriate proof of his or her right to exercise the Option, as the Company may
require in its sole discretion.  Promptly after exercise of the Option as
provided for above, the agent/broker shall deliver to the person exercising the
Option the net proceeds from the sale of the shares of Stock being exercised and
sold.

 

Sell-to-Cover Exercise (to exercise and immediately sell a portion of the
Shares):  Subject to the terms and conditions of this Option Agreement and the
Plan, the Option may be exercised by delivering written notice of exercise to
the agent/broker designated by the Company, which notice shall specify the
number of shares for which the Option is being exercised and irrevocable
instructions to promptly (1) sell the portion (which must be a whole number) of
the shares of Stock to be issued upon exercise sufficient to generate proceeds
to pay the Exercise Price for the shares of Stock purchased pursuant to the
exercise of the Option, any brokerage or transfer fees, and all applicable taxes
due on the Option exercise (collectively the “Exercise Costs”) and (2) remit to
the Company a sufficient portion of the sale proceeds to pay the Exercise Price
for the shares of Stock purchased pursuant to the exercise of the Option and all
applicable taxes due on the Option exercise.  The agent/broker shall request
issuance of the shares and immediately and concurrently sell on the Optionee’s
behalf only such number of the Shares as is required to generate proceeds
sufficient to pay the Exercise Costs.  Promptly after exercise of the Option as
provided for above, the Company shall deliver to the person exercising the
Option a certificate for the shares of Stock issued upon exercise which are not
sold to pay the Exercise Costs.  Promptly after exercise of the Option as
provided for above, the agent/broker shall deliver to the person exercising the
Option any net proceeds from the sale of the Shares in excess of the Exercise
Costs.  If the person exercising the Option is not the Optionee, such person
shall also deliver with the notice of exercise appropriate proof of his or her
right to exercise the Option, as the Company may require in its sole discretion.

 

The Option shall not be exercisable if and to the extent the Company determines
such exercise or method of exercise would violate applicable securities laws,
the rules and regulations of any securities exchange or quotation system on
which the Stock is listed, or the Company’s policies and procedures.  An attempt
to exercise the Option granted hereunder other than as set forth above shall be
invalid and of no force and effect.

 


4.7              PARACHUTE LIMITATIONS

 

Notwithstanding any other provision of this Option Agreement or the Plan or any
other agreement, contract or understanding heretofore or hereafter entered into
by the

 

4

--------------------------------------------------------------------------------


 

Optionee with the Company (or any subsidiary or affiliate thereof), except an
agreement, contract or understanding hereafter entered into that expressly
modifies or excludes application of this subsection (the “Other Agreements”),
and notwithstanding any formal or informal plan or other arrangements heretofore
or hereafter adopted by the Company (or any such subsidiary or affiliate) for
the direct or indirect compensation of the Optionee (including groups or classes
of participants or beneficiaries of which the Optionee is a member), whether or
not such compensation is deferred, is in cash, or is in the form of a benefit to
or for the Optionee (the “Other Benefit Plans”), the Optionee shall not have any
right to exercise an Option or receive any payment or other benefit under this
Option Agreement, any Other Agreement, or any Other Benefit Plan if such right
to exercise, payment or benefit, taking into account all other rights, payments
or benefits to or for the Optionee under this Option Agreement, all Other
Agreements and all Other Benefit Plans, would cause any right, payment or
benefit to the Optionee under this Option Agreement to be considered a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code as then
in effect (a “Parachute Payment”).  In the event that the receipt of any such
right to exercise or any other payment or benefit under this Option Agreement,
any Other Agreement or any Other Benefit Plan would cause the Optionee to be
considered to have received a Parachute Payment under this Agreement, then the
Optionee shall have the right, in the Optionee’s sole discretion, to designate
those rights, payments or benefits under this Option Agreement, any Other
Agreements, and/or any Other Benefit Plans, which should be reduced or
eliminated so as to avoid having the right, payment or benefit to the Optionee
under this Option Agreement be deemed to be a Parachute Payment.

 


5.                 TRANSFERABILITY OF OPTIONS

 

During the lifetime of an Optionee, only such Optionee (or, in the event of
legal incapacity or incompetency, the Optionee’s guardian or legal
representative) may exercise the Option.  No Option shall be assignable or
transferable by the Optionee to whom it is granted, other than by will or the
laws of descent and distribution.

 


6.                 RIGHTS AS STOCKHOLDER

 

Neither the Optionee nor any executor, administrator, distributee or legatee of
the Optionee’s estate shall be, or have any of the rights or privileges of, a
stockholder of the Company in respect of any shares of Stock issuable hereunder
unless and until such shares have been fully paid and certificates representing
such shares have been endorsed, transferred and delivered, and the name of the
Optionee (or of such personal representative, administrator, distributee or
legatee of the Optionee’s estate) has been entered as the stockholder or record
on the books of the Company.

 


7.                 WITHHOLDING OF TAXES

 

The parties hereto recognize that the Company or a subsidiary may be obligated
to withhold federal, state and/or local income taxes and Social Security taxes
to the extent that the Optionee realizes ordinary income in connection with the
exercise of the Option or in connection with a disposition of any shares of
Stock acquired by exercise of the

 

5

--------------------------------------------------------------------------------


 

Option. The Optionee agrees that the Company or a subsidiary may withhold
amounts needed to cover such taxes from payments otherwise due and owing to the
Optionee, and also agrees that upon demand the Optionee will promptly pay to the
Company or a subsidiary having such obligation any additional amounts as may be
necessary to satisfy such withholding tax obligation.  Such payment shall be
made in cash or by check payable to the order of the Company or a subsidiary.

 


8.                 DISCLAIMER OF RIGHTS

 

No provision in this Option Agreement shall be construed to confer upon the
Optionee the right to be employed by the Company or any subsidiary, or to
interfere in any way with the right and authority of the Company or any
subsidiary either to increase or decrease the compensation of the Optionee at
any time, or to terminate any employment or other relationship between the
Optionee and the Company or any subsidiary.

 


9.                 INTERPRETATION OF THIS OPTION AGREEMENT

 

All decisions and interpretations made by the Board or the Compensation
Committee thereof with regard to any question arising under the Plan or this
Option Agreement shall be binding and conclusive on the Company and the Optionee
and any other person entitled to exercise the Option as provided for herein.

 


10.              GOVERNING LAW

 

This Option Agreement shall be governed by the laws of the State of Delaware
(but not including the choice of law rules thereof).

 


11.              BINDING EFFECT

 

Subject to all restrictions provided for in this Option Agreement, the Plan, and
by applicable law relating to assignment and transfer of this Option Agreement
and the Option provided for herein, this Option Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns.

 


12.              NOTICE

 

Any notice hereunder by the Optionee to the Company shall be in writing and
shall be deemed duly given if mailed or delivered to the Company at its
principal office, addressed to the attention of Stock Plan Administration or if
so mailed or delivered to such other address as the Company may hereafter
designate by notice to the Optionee.  Any notice hereunder by the Company to the
Optionee shall be in writing and shall be

 

6

--------------------------------------------------------------------------------


 

deemed duly given if mailed or delivered to the Optionee at the address
specified below by the Optionee for such purpose, or if so mailed or delivered
to such other address as the Optionee may hereafter designate by written notice
given to the Company.

 


13.              ENTIRE AGREEMENT

 

This Option Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof.  Except for amendments
to the Plan incorporated into this Option Agreement by reference pursuant to
Section 2 above, neither this Option Agreement nor any term hereof may be
amended, waived, discharged or terminated except by a written instrument signed
by the Company and the Optionee; provided, however, that the Company
unilaterally may waive any provision hereof in writing to the extent that such
waiver does not adversely affect the interests of the Optionee hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

 

7

--------------------------------------------------------------------------------


 


SIGNATURE PAGE

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Option Agreement,
or caused this Option Agreement to be duly executed on their behalf, as of the
day and year first above written.

 

Transaction Systems Architects, Inc.

 

Optionee:

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

 

 

ADDRESS FOR NOTICE TO OPTIONEE:

 

 

 

 

 

 

 

 

 

Number

Street

Apt.

 

 

 

 

 

 

 

 

 

City

State

Zip Code

 

 

 

 

 

 

 

 

 

 

 

 

SS#

 

Hire Date

 

 

 

 

 

 

 

 

DESIGNATED BENEFICIARY:

 

 

 

 

 

 

 

 

 

Please Print Last Name, First Name MI

 

 

 

 

 

 

 

 

 

Beneficiary’s Street Address

 

 

 

 

 

 

 

 

 

City

State

Zip Code

 

 

 

 

 

 

 

 

 

Beneficiary’s Street Address

 

 

 

 

 

SIGNATURE

DATE

 

After completing this page please make a copy for your records and return it to
Stock Plan Administration Transaction Systems Architects Inc. 224 S. 108 Avenue
Omaha NE  68154

 

2002 Non-Employee Directors Stock Option Plan

 

Shares

$

 

/Share Exercise Price

 

 

Date

 

--------------------------------------------------------------------------------

 